NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1


              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted February 25, 2009*
                                 Decided February 26, 2009

                                            Before

                          FRANK H. EASTERBROOK, Chief Judge  

                          ILANA DIAMOND ROVNER, Circuit Judge

                          TERENCE T. EVANS, Circuit Judge

No. 08‐3035

QIN HUI CHEN,                                        Petition for Review of an Order of the
     Petitioner,                                     Board of Immigration Appeals.

       v.                                            No. A78 293 175

ERIC H. HOLDER, JR., 
Attorney General of the United States,
      Respondent.

                                          O R D E R

        Qin Hui Chen, a citizen of China, petitions for review of an order by the Board of
Immigration Appeals denying her motion to reopen her removal proceeding.  Because this
court lacks jurisdiction to review discretionary decisions by the Board, see Kucana v.
Mukasey, 533 F.3d 534 (7th Cir. 2008), we dismiss the petition for lack of jurisdiction.

       Chen arrived at Chicago’s O’Hare International Airport in December 2000 without
entry documents.  Subsequently, she filed a petition for asylum, withholding of removal,



       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the petition is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐3035                                                                               Page 2

and protection under the Convention Against Torture.  In her petition, she alleged that she
suffered persecution, including fines, a forced abortion, and forced sterilization, for
violating China’s family planning policies.  See 8 U.S.C. § 1101(a)(42)(A).  In October 2001
the immigration judge found that Chen was not credible and denied relief.  Chen’s appeal
to the Board in July 2002, filed well past the 30‐day deadline, see 8 C.F.R. § 1003.38(b), was
dismissed as untimely.  Chen then filed a series of motions to reopen, attempting to show,
among other things, that she had been forcibly sterilized and that she had received
ineffective assistance of counsel.  The Board denied each of these motions.  Chen’s petition
for review to us is timely only as to the Board’s denial of Chen’s latest motion to reopen.  See
8 U.S.C. § 1252(b)(1); Sharashidze v. Mukasey, 542 F.3d 1177, 1178‐79 (7th Cir. 2008).

        Motions to reopen are generally committed to the discretion of the Board.  See 8
C.F.R. § 1003.2(a).  We lack jurisdiction to review the Board’s denial of a motion to reopen
removal proceedings unless the petitioner presents a constitutional issue or a question of
law.  Huang v. Mukasey, 534 F.3d 618, 620 (7th Cir. 2008); Kucana, 533 F.3d at 538.  A question
of law arises when the Board has misinterpreted a statute, regulation, or constitutional
provision, misread its own precedent, applied the wrong legal standard, or failed to exercise
its discretion.  Jezierski v. Mukasey, 543 F.3d 886, 888 (7th Cir. 2008); Huang, 534 F.3d at 620.
  
        In her petition, Chen argues only the merits of her original asylum application.  She
presents no legal question about the Board’s refusal to reopen her proceeding—a decision
grounded in factual findings that Chen’s motion was both untimely and number‐barred
under 8 C.F.R. § 1003.2(c)(2).  Those are each factual determinations that we may not
review.  See Johnson v. Mukasey, 546 F.3d 403, 404‐05 (7th Cir. 2008); Sharashidze, 542 F.3d at
1179; Huang, 534 F.3d at 622‐23.  To the extent that Chen also asks us to review other aspects
of her earlier proceedings, those too are unreviewable because her petition is untimely as to
the earlier agency decisions.  See 8 U.S.C. § 1252(b)(1); Sharashidze, 542 F.3d at 1178‐79; Asere
v. Gonzales, 439 F.3d 378, 380 (7th Cir. 2006).   

       For these reasons, the petition for review is DISMISSED.